 

[ex10-72_logo.jpg]

 

INVESTOR RELATIONS

LETTER OF AGREEMENT

FOR

ARKADOS GROUP, INC.

 

We are pleased that you have retained us as investor relations advisors for
Arkados Group, Inc. (“you” or the “Customer”). This letter (the “Agreement”)
describes the terms of our engagement, effective as of September 1, 2013 (the
“Effective Date”). References to “PLR” or “we” in this Agreement shall refer to
Porter, Le Vay and Rose, Inc.

 

1.          SERVICES. In consideration of the fees set forth below, and upon the
direction of the Chief Executive Officer and in consultation with the general
counsel of the Customer we will create, prepare, and disseminate information and
written material, write or edit press releases, review existing slide
presentations and maintain contact with members of the financial community.
Additional services available on a per-project basis include contact with
consumer and business/financial trade media and PR activities relating to
industry trade shows, special events, satellite tours or press conferences.

 

2.          FEES. During the term of this Agreement, we will be entitled to a
fee of $9,000 ($3,000) per month. The monthly fee will be payable in advance, by
the first day of each month. An additional fee of Seven Hundred Dollars ($700)
per day will be charged for all business conferences and meetings where the
Customer has exclusive attention and use of PLR personnel, as requested in
writing by the Customer. The first payment must be received by PLR on or before
the effective date of this Agreement, set forth above. All fees paid under this
agreement are non-refundable.

 

You will be responsible for all out-of-pocket expenses incurred by PLR on your
behalf, when we have provided an estimate of such fees to be incurred in advance
and you have approved same in writing. We will calculate expenses at our net
cost plus standard agency service fee of 18% for the following expenses: art
work, production printing, production photography, advertising, mailings and
sales presentations. We will bill you at our net cost with no markup added for
all other expenses incurred on your behalf.

 

All payments are due upon receipt of invoice. PLR may, in its sole discretion,
charge interest of 1.5% per month (18% per year) on any amount due that is not
paid within thirty (30) days of the date of invoice. PLR, in its sole
discretion, may suspend all services provided under this agreement if any
invoice is unpaid within sixty (60) days of receipt and upon 10 days written
notice to Customer. PLR will resume services upon satisfaction of all amounts
outstanding.

 

3.          TERM. This Agreement shall remain in effect for three months after
the Effective Date set forth above (i.e. until November 30, 2013). After the
initial term, this Agreement shall be automatically renewed for a term of one
year, at a fee increase to be negotiated by both parties, unless either party
gives the other party thirty (30) days written notice of its choice not to
renew. This Agreement may be terminated by either party after the initial term
upon thirty (30) days written notice.

 



Seven Penn Plaza  ▪  Suite 810   ▪  New York,
NY  10001  ▪  212.564.4700  ▪  Fax:  212.244.3075  ▪  www.plrinvest.com

 

 

 

 

4.            RELIANCE ON INFORMATION. It is understood that as public relations
advisors for Customer, we, of necessity, must at all times rely upon Customer,
its officers, directors and employees, as to the accuracy and completeness of
information and material furnished to us by any of them. In connection with
PLR’s activities on your behalf, you agree to cooperate with PLR and will
furnish to us all information and data concerning Customer which we deem
appropriate and will provide PLR with access to the your officers, directors,
employees as we deem appropriate, provided however, that any requests for access
such personnel or information will be made in writing to you in advance.
Customer represents and warrants that all information provided to PLR at all
times during the period of the engagement of PLR pursuant to this Agreement be,
to the best of Customer’s knowledge, complete and correct in all material
respects and will not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein not misleading in light of the circumstances under which such statements
are made.

 

5.            CONFIDENTIALITY. We agree that all of the information provided to
PLR pursuant to this Agreement (the “Customer Information”) is confidential and
that we will not, directly or indirectly, disclose any of it to any person,
except members of PLR’s professional staff who are involved in this engagement
and PLR’s outside counsel and that all such persons having access to such
information will likewise be bound by this obligation of confidentiality. We
further agree that we will not, directly or indirectly, use any such information
for any purpose other than the services to be provided pursuant to this
Agreement Notwithstanding the foregoing, we shall not be obligated to preserve
as confidential any Customer Information which (i) is known by PLR prior to its
engagement hereunder, as proven by documentary evidence (ii) is otherwise
publicly available or known to the public through no fault of PLR or any person
acting on behalf of PLR, (iii) is disclosed to us on a non-confidential basis by
a third party which, to the best of our knowledge and belief, is entitled to
disclose it or (iv) is required to be disclosed by PLR by court order or similar
process, provided however, that we shall have first notified the Customer of
such demand for disclosure and cooperate with Customer in all efforts to
suppress disclosure, where the Customer deems appropriate. If this Agreement
expires or is terminated for any reason and under any circumstances, we agree
that it will continue to hold all of the Customer Information as confidential
and will not use, disclose or communicate any of it to any persons for any
reason whatsoever.

 

6.            INDEMNIFICATION. It is our custom to receive indemnification from
customers in connection with our services. Accordingly, Customer agrees to
provide the indemnification set forth in Exhibit A hereto.

 

7.            ASSIGNMENT. The benefits of this Agreement shall inure to the
parties hereto, their respective subsidiaries, successors and assigns and to the
Indemnified Parties hereunder and their respective successors and assigns and
representatives, and the obligations and liabilities assumed in this Agreement
by the parties hereto shall be binding upon their respective successors and
assigns. This Agreement may not be assigned by any party hereto without the
prior written approval of the other party hereto. Any purported assignment in
violation of the provisions of this Section 7 shall be null and void ab initio.

 

8.            MISCELLANEOUS.

(a) If it is found in a final judgment by a court of competent jurisdiction (not
subject to further appeal) that any term or provision hereof is invalid or
unenforceable, (i) the remaining terms and provisions hereof shall be unimpaired
and shall remain in full force and effect and (ii) the invalid or unenforceable
provision or term shall be replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of such invalid
or unenforceable term or provision.

 

(b) This Agreement embodies the entire agreement and understanding of the
parties hereto and supersedes any and all prior agreements, arrangements and
understandings relating to the matters provided for herein. No alteration,
waiver, amendment, change or supplement hereto shall be binding or effective
unless the same is set forth in writing and signed by a duly authorized
representative of each party. 



 

- 2 -

 

 

(c)   The Customer has all requisite corporate power and authority to enter into
this Agreement and the transactions contemplated hereby (including, without
limitation, a Transaction). This Agreement has been duly and validly authorized
by all necessary corporate action on the part of the Customer and has been duly
executed and delivered by the Customer and constitutes a legal, valid and
binding agreement of the Customer, enforceable in accordance with its terms.

 

(d) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York without regard to choice of law principles
thereof. The parties consent to the jurisdiction of the courts of the State of
New Jersey or New York.

 

9.          COLLECTION. If PLR is forced to start collection proceedings to
recover amounts owed by Customer, Customer agrees to pay all costs and expenses,
including reasonable attorney’s fees of 25% of the amount owed.

 

Please indicate your approval of this agreement by signing the original copy of
this letter and returning it for our files. We look forward to working with you.

 

PORTER, LE VAY & ROSE, INC.

 

BY: /s/ Michael J. Porter   DATE: 9/17/13   Michael J. Porter   September 1,
2013   President       Accepted and agreed to as of the date first written
below:     ARKADOS GROUP, INC.       By: /s/ Terrence DeFranco   DATE: 9/17/13  
Terrence DeFranco   September 1, 2013   CEO  

 

- 3 -

 

 

Exhibit A

 

Indemnification

 

(a) The Customer agrees to indemnify PLR and its affiliates and their respective
members, directors, officers, employees, agents and controlling persons (PLR and
each such person being an “Indemnified Party”), to the fullest extent permitted
by law, from and against any and all losses, claims, damages, expenses and
liabilities (including, without limitation, the costs, expenses and
disbursements, as and when incurred, of investigating, preparing or defending
any such action, suit, investigation or proceeding), to which such Indemnified
Party may become subject under any applicable federal or state law or otherwise,
and related to or arising out of the engagement of PLR pursuant to, and its
performance of the services contemplated by, this Agreement. Upon written
request, the Customer will reimburse any Indemnified Party for all reasonable
expenses (including reasonable counsel fees and expenses) as they are incurred
in connection with the investigation of, preparation for or defense of any
pending or threatened claim, or any action or proceeding arising therefrom,
whether or not such Indemnified Party is a party and whether or not such claim,
action or proceeding is initiated or brought by the Customer. The Customer will
not be liable under the foregoing indemnification provisions to the extent that
any loss, claim, damage or liability is finally determined by a court of
competent jurisdiction to have resulted from an Indemnified Party's bad faith,
willful misconduct or gross negligence.

 

(b) If any action, claim or proceeding shall be brought or asserted against any
Indemnified Party with respect to which indemnity may be sought hereunder, the
Customer shall assume the defense thereof with counsel reasonably satisfactory
to the Indemnified Party; provided that the Indemnified Party shall have the
right to employ separate counsel if (i) the Customer shall have failed promptly
to assume the defense of such action, claim or proceeding with counsel
reasonably satisfactory to such Indemnified Party, (ii) the representation of
such Indemnified Party by legal counsel selected by the Customer would be
inappropriate due to an actual or potential conflict of interest, or (iii) such
Indemnified Party shall have been advised by counsel that there are legal
defenses available to such Indemnified Party which are different from or in
addition to those available to the Customer. In the event that such Indemnified
Party so elects to employ separate counsel, the Customer shall not, in
connection with any such action, claim or proceeding, be liable for the fees and
expenses of more than one separate firm of attorneys at any time representing
such Indemnified Party or Parties (together with any local counsel). The
Customer shall not be liable for any settlement of any such action or proceeding
effected without its written consent, which consent shall not be unreasonably
withheld or delayed, but if any action or proceeding is settled with its written
consent, or there shall be a judgment against an Indemnified Party in any such
action or proceeding and the Indemnified Party is entitled to be indemnified
pursuant to paragraph 6(a) hereof, the Customer agrees to indemnify and hold
harmless such Indemnified Party from and against any loss, claim, damage or
liability by reason of such settlement or judgment. The Customer agrees that,
without PLR’s prior written consent, which shall not be unreasonably withheld or
delayed, it will not settle, compromise or consent to the entry of any judgment
in any pending or threatened claim, action or proceeding in respect of which
indemnification has been or could be sought under the indemnification provisions
of this Agreement (whether or not PLR or any other Indemnified Party is an
actual or potential party to such claim, action or proceeding), unless such
settlement, compromise or consent includes an unconditional release of each
Indemnified Party from all liability arising out of such claim, action or
proceeding, or such settlement, compromise or consent, expressly states that
neither the existence of such settlement, compromise or consent, nor the terms
thereof may be used in any manner in any litigation involving an Indemnified
Party.

 

##### 



 

- 4 -

 

